NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                  _____________

                                   No. 12-2721
                                  _____________

                                  JASON RIMEL,
                                       Appellant

                                          v.

       MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL SECURITY
                           ______________

 APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN
                     DISTRICT OF PENNSYLVANIA
                       (D.C. Civ. Action No. 11-538)
              District Judge: Honorable Donetta W. Ambrose
                              ______________

                    Submitted Under Third Circuit LAR 34.1(a)
                                 March 22, 2013
                                ______________

   Before: McKEE, Chief Judge, SMITH, and GREENAWAY, JR., Circuit Judges.

                          (Opinion Filed: March 28, 2013)

                                  ______________

                                     OPINION
                                  ______________


GREENAWAY, JR., Circuit Judge.


     After the Social Security Administration denied him disability insurance benefits
(DIB) and supplemental security income (SSI), Appellant Jason Rimel sought review of

the decision from the United States District Court for the Western District of

Pennsylvania. The District Court affirmed the denial of Appellant’s benefits and he filed

this timely appeal.

       For substantially the same reasons that the District Court affirmed the denial of

benefits, we will affirm the order of the District Court.



                                    I. BACKGROUND

       Since we write primarily for the benefit of the parties, we recount only the

essential facts.

       Appellant, a high school graduate, was thirty-one years old at the onset of his

alleged disability. For approximately thirteen years prior to his alleged disability, he

worked as a package sorter for United Parcel Service (otherwise known as “UPS”). Due

to various symptoms related to depression and anxiety, Appellant quit his job in June

2005 and has felt too incapacitated to return to work ever since. In addition, Appellant

was diagnosed with depression, anxiety, and obsessive compulsive disorder, and

prescribed medication. After he stopped working, Appellant lived with his parents but

managed to carry on a semi-normal existence, helping with household chores, driving,

caring for his dog, lifting weights, hunting, drawing as a hobby, and occasionally

socializing with friends and girlfriends.

       On January 14, 2007, Appellant applied for DIB and SSI from the Social Security
                                              2
Administration. After a hearing, an administrative law judge (ALJ) found that Appellant

did not qualify as disabled under the Social Security Administration’s five-step rubric and

denied him DIB and SSI. Upon appellate administrative review, the ALJ’s decision was

vacated and remanded for further consideration, with specific instructions for the ALJ to

consider the opinion of Appellant’s treating psychiatrist, Sharon G. Rechter, M.D. On

remand, the ALJ 1 also sought an independent paper review of Appellant’s records by

another psychiatrist, Richard Cohen, M.D. After another hearing, the ALJ again found

that Appellant failed to qualify for DIB and SSI.



      II. STATEMENT OF JURISDICTION AND STANDARD OF REVIEW

       The District Court had subject matter jurisdiction under 42 U.S.C. § 405(g), and

we have jurisdiction under 28 U.S.C. § 1291.

       Our review is plenary but, as the District Court did, we only review the ALJ’s

decision to deny social security benefits for substantial evidence. Chandler v. Commn’r

of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011). Substantial evidence requires that the

ALJ’s findings rely on evidence that “a reasonable mind might accept as adequate to

support a conclusion.” Id. (quoting Reefer v. Barnhart, 326 F.3d 376, 379 (3d Cir.

2003)).




1
  The initial ALJ was Donald T. McDougall. J.E. Sullivan was the ALJ assigned on
remand.
                                            3
                                     III. ANALYSIS

       Appellant argues that the ALJ’s decision was not founded on substantial evidence

because the ALJ discredited the opinion of Appellant’s treating physician and was biased

against him.



A. Lack of Deference to the Treating Psychiatrist

       While an ALJ must give great weight to a claimant’s treating physician, an ALJ

may discredit the treating physician’s opinion if other evidence contradicts it. Morales v.

Apfel, 225 F.3d 310, 317 (3d Cir. 2000); see also Chandler, 667 F.3d at 361. Here, it was

appropriate for the ALJ to discredit Rechter’s opinion. It was unsupported by Rechter’s

own medical documentation (which was internally inconsistent), contradicted by other

medical evidence (particularly the July 13, 2009 assessment of P. Iyengar, M.D.), and

undermined by Cohen’s assessment. As the District Court explained, Cohen faulted

Rechter’s evaluation for downplaying Appellant’s alcohol and drug abuse. Further,

Appellant’s own testimony about his daily activities, which included socializing with

friends and hunting, conflicted with Rechter’s assessment that his ability to function was

severely limited.



B. Bias

       In determining Appellant’s ability to function, the ALJ pursued a line of questions

that probed Appellant’s love life and sexual relations with female interests. Appellant
                                             4
contends that this demonstrated that the ALJ was biased against him and prevented him

from receiving a full and fair hearing because the questions embarrassed him. Such

questions, while of a very personal nature, do not reflect any bias by the ALJ and did not

impede the ALJ’s responsibility to help Appellant develop a full and fair factual record.

See Ventura v. Shalala, 55 F.3d 900, 902-03 (3d Cir. 1995). If anything, these questions

were part of the ALJ’s legitimate inquiry into Appellant’s ability to interact with other

people, which was salient to the ALJ making a fair and informed decision about his

alleged disability.



                                    IV. CONCLUSION

         For the foregoing reasons, we will affirm the May 16, 2012 order of the District

Court.




                                              5